AO 245B (Re v. 09/19)   Judgment in a Criminal Case   (form modified within Di strict on Sept. 30, 20 19)
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                           Southern District of New York
                                                                                 )
              U !TED STATES OF AMERI CA                                          )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                           )
                         JOSEPH KALABA                                           )
                                                                                 )       Case Number: 18 Cr. 265 (JPO)
                                                                                 )       USM Number: 83565-098
                                                                                 )
                                                                                 )        Angelo Macdonald , Esq.
                                                                                 )       Defendant ' s Attorney
THE DEFENDANT:
~ pl eaded guilty to count(s)            One 1 and two 2
D pl eaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated gu il ty of these offenses:

Title & Section                    Nature of Offense                                                                Offense Ended
21 U.S.C. § 846                    Conspiracy to Distribute Oxycodone                                                12/31/2018                1
18 U.S.C. § 1001                   False Statements                                                                  12/31 /2018               2



       The defendant is sentenced as provided in pages 2 through                _ _7___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been fo und not guilty on count(s)

D Co unt(s)                                                             Dare dismissed on the motion of the United States.
                 - - - - - - - - - - - - - Dis
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mail ing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid . If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                    3/3/2020




                                                                                                            J. Paul Oetken , U.S.D.J.
                                                                                Name and Titl e of Judge




                                                                                Date
                                                                                            3   /s/:J-o
                                                                                                      /
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                         Judgment -   Page   2   of   7
 DEFEN DANT: JOSEPH KALABA
 CAS E U MBER: 18 Cr. 265 (JPO )

                                                                IMPRISONMENT
           The defendant is he reby committed to the custody o f the Federal Bureau of Prison s to be impr isoned for a
 total term of:
  42 month s on count 1 and time served on count 2 to run concu rrent with each other an d with any undischarged state senten ce .




      D    The court makes the fo ll owing recommendations to the Bureau of Prisons :




      D    The defendant is remanded to the custody of the United States Marshal.

      D    The defenda nt shall surrender to the United States Mars hal for thi s di strict:

           D    at                                 D    a.m .    D    p.m .     on

           D as notified by th e Un ited States Marshal.

      D    The defendant shall surrender for service of sentence at the instituti on designated by the Bureau of Prisons:

           D    before 2 p.m. on

           D    as notified by the United States Marshal.

           D    as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed thi s j udgment as fo ll ows:




           Defendant delivered on                                                              to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certifi ed copy of thi s judgment.



                                                                                                       UN ITED STATES MARSHAL



                                                                              By
                                                                                                    DEPUTY UN ITED STATES MARSH AL
AO 245B (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                          Judgment- Page _ __      of - - - - -
D EFE D A T: JOSEPH KALABA
CASE UMB ER: 18 Cr. 265 (JPO )
                                                        SUPERVISED RELEASE
Upon re lease from imprisonment, yo u will be on supervised release for a term of:

 3 years .




                                                       MANDATORY CONDITIONS
I.    You must not com mit another fe deral, state or local crim e .
2.    You must not unlawfu lly possess a controlled substance .
3.    You must refra in from any unl awful use of a controlled substance. You must subm it to one drug test within I 5 days of release from
      imprisonment and at least two periodi c drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on th e cou1i's determination that yo u
                    pose a low ri sk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U .S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     lt'! You must cooperate in the collection of DNA as directed by th e probation officer. (check if applicable)
6.      D    You must comply with the requirements of the Sex Offender Reg istration and otification Act (34 U .S.C. § 20901 , et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registrat ion agency in the location where you
             reside, work, are a student, or were convicted of a quali fying offense. (check if applicable)
7.      D    You must partic ipate in an approved program for do mestic violence. (check if applicable)

You must comply with the standard conditions th at have been ado pted by this court as well as with any other cond itions on the attached
page.
AO 24 5B (Rev . 09/19)   Judgment in a C riminal Case
                         Sheet 3A - Supervi sed Release
                                                                                                  Judgment- Page _ _ _ _ _ of _ _ _ _ __
DEFE DA T: JOSEPH KALABA
CASE NUMBER: 18 Cr. 265 (J PO )

                                          STANDARD CONDITIONS OF SUPERVISION
As pan of your superv ised re lease, yo u must comply w ith th e fo ll ow ing standard condition s of su pervision. These conditions are imposed
because they establish the bas ic expectations for yo ur behavi or while on supervi sion and ident ify the minimum tool s needed by probation
officers to keep informed , report to the court about, and bring abou t improvements in your conduct and condition.

l.    You must repon to the probation office in the federal judicia l district where yo u are authorized to reside within 72 ho urs of yo ur
      release from imprisonmen t, unless the probation officer instructs you to repo n to a different probation office or within a different time
      frame.
2.    After initially reponi ng to the probation office, yo u will receive in structi ons from th e court or the probation officer about how and
      when yo u must report to the probation officer, and yo u must report to th e probation officer as instructed .
3.    You must not kn owing ly leave the federal judicial district where yo u are authori zed to reside without first getting permi ss ion from the
      court or the probation officer.
4.    You must answe r truthfully the questions asked by your probation officer.
5.    You must live at a place ap proved by the probation officer. lfyou plan to change where yo u li ve or anything about yo ur living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. ff notify ing
      th e probat ion officer in advance is not possi ble due to un anticipated circum stances, yo u must notify th e probation officer with in 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probatio n officer to vis it yo u at any time at you r home or e lsewhere, and yo u must perm it th e probation officer to
      take any items prohi bited by the condition s of your supervision that he or she observes in plain view.
7.    You must work full time ( at least 30 hours per week) at a lawfu I type of employment, unless the probati on officer excuses yo u from
      doing so. lf yo u do not have full -tim e employment you mu st try to find fu ll-tim e employment, unl ess the probation officer excuses
      you from doing so. [f you plan to change where yo u work or anything abo ut your work (such as your position or your job
      respons ibi Ii ties), you must notify the probation officer at least IO days before the change. If notifying the probation offi cer at least I 0
      days in adva nce is not possi ble due to unanticipated circum stances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected ch ange.
8.    You must not communicate or interact with someone you know is engaged in crimin a l activity. If yo u know someone has been
      convicted of a felo ny, you must not knowing ly communicate or interact with that person without first getti ng the perm issi on of the
      probat ion officer.
9.    If you are arrested or questio ned by a law enforcement officer, you mu st notify the probation offi cer within 72 ho urs.
 I 0. You must not own, possess, or have access to a firearm , ammunition , destruc tive device, or dangerous weapon (i.e., anyth ing th at was
      des igned, or was modified for, the specific purpose of causing bodily injury or death to another person such as nun chakus or tasers).
 11 . You must not act or make any agreement with a law enforcemen t age ncy to act as a confidentia l human source or informant without
      first getting the permiss ion of the court.
 12 . You must fo ll ow the instructions of the probation officer re lated to the conditions of su pervi sion .




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the condition s specified by th e court and has provided me with a written copy of thi s
judgment containi ng these conditions. For furthe r informati on regardi ng th ese con diti ons, see Overview of Probation and Supervised
Release Conditions, avai lab le at: www. uscourts.gov.


Defendant's Signature                                                                                        Date
                                                                                                                    -------------
AO 245B (Rev . 09/ 19)   Judgmen t in a Criminal Case
                         Sheet 3 D - S upervised Rel ease
                                                                                               Judgment- Page   - ~
                                                                                                                  5-   of      7
DEFENDANT: JOSEPH KALABA
CASE UMB ER: 18 Cr. 265 (JPO)

                                             SPECIAL CONDITIONS OF SUPERVISION
 You will submit your person , resid ence , place of business , vehicle , and any property or electronic devices under your
 cont rol to a search , on the basis that the Probation Officer has reasonable suspicion that contraband or evid ence of a
 violation may be found . The search must be conducted at a reasonable time and in a reasonable manner. Failu re to
 submit to a search may be grounds for revocation . You shall warn any other residents that th e premises may be subject to
 searches pu rsuant to thi s condition.

 You shall provide the Probation Officer with access to any requested financial information .

 You shall not incur any new cre dit charges or open add itio nal lines of credit withou t the approval of the Probation Officer.

 You shall participate in an outpatient substance abuse treatment program approve d by the Pro bation Office , which may
 include testing to determine whether you have reverted to using drugs or alcohol. You shall contribute to the costs of
 services rende red based on ability to pay and availability of third-party payment. The court au thorizes the release of
 available drug treatment evaluations and reports , includi ng the presentence report , to the substance abuse treatment
 provider.

 You must obey the immigration laws and comply with th e directives of immigration au thorities .

 You shall report to the nearest Probation Office within 72 hours of the ju dgment.

 You shall be supervised by the District of your residence.
AO 2458 (Rev . 09/19)   Judgment in a Crimi nal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment -   Page       6    of        7
 DEFE DA 1T: JOSEPH KALABA
 CA SE U MBER: 18 Cr. 265 (JPO)
                                                  CRIMINAL MONET ARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payme nts on Sheet 6.


                        Assessment               Restitution                   F ine                      AV AA Assessment*               NTA Assessment **
 TOTALS            $    200.00               $    0.00                    $    0 .00                  $   0 .00                       $   0.00


 D    The detem1ination of restitution is deferred until       . An Amended Judgm ent in a Criminal Case (A O 245C) will be
                                                         -----
      entered after su ch determ in ation.

 D    The defendant must make rest itution (including communi ty restitution) to the following payees in the amo unt listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), a ll nonfederal victims must be paid
      before the United States is paid.

 Na me of Pavee                                                   Total Loss ***                      Rest itution Ordered            Priority or Percentage




 TOTALS                                $                          0.00                 $                          0.00
                                                                                           -----------


 D      Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2, 500, unless the restitution or fi ne is pa id in full before the
       fifteenth day after the date of the j udgment, purs uant to 18 U .S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court dete1111ined that the defe ndant does not have the ab ility to pay interest and it is ordered that:

        D    the interest requirement is waived for the           D   fine        D    restitution.

        D    th e interest requirement fo r the      D     fine       D       restitution is modified as follows:

 * Amy, Vicky, and Andy Chi ld Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims ofTraffickin° Act of2015, Pub . L. No. 114-22.
 *** Findings for th e total amo unt of losses are required under Chapters I 09A, I I 0, 11 OA , and 113A of Title                18 for offenses comm itted on
 or after September 13 , 1994, but before Apri l 23, 1996.
AO 2458 (Re v. 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                              Judgment - Page      7      of     7
 DEFEN DANT : JOS EPH KALABA
 CASE NUMBER: 18 Cr. 265 (J PO)


                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total crimin al mo netary penalties is due as follows:

 A     0     Lump sum payment of$ _100 .00                        due immediately, balance due


             •     not later th an                                    , or
             •     in accordance with
                                          •    C,
                                                     •    D,
                                                                  •    E, or
                                                                                •    F below; or

 B     •     Payment to begin immediately (may be combined with                DC,        D D, or      D F below); or

 C     D     Payment in equal             _ _ _ (e.g. , weekly, monthly, quar/erly) in stallments of $ ____ over a period of _
                             (e.g . months or years) , to commence ____            (e .g., 30 or 60 days) after the date of this j udgment; or

 D     D     Payment in equal          _ _ _ _ _ (e.g. , weekly, month ly, quarterly) installments of $ ____ over a period of
                             (e .g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from impri sonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will comme nce within _ _ _ _ _ (e .g. , 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at th at time ; or

 F     D     Special instructions regarding the payment of criminal moneta1y penal ties:




 Unless the court has expressly ordered otherwise, ifthisjud~ment imposes im prisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. Al l criminal monetary pena1ties, except th ose payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case umber
       Defendant and Co-Defendant Names                                                     Joint and Several               Corresponding Payee,
       (including defendant number)                            Tota l Amount                     Amount                         if appropriate




 D     The defendan t shall pay the cost of prosecution .

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the Un ited States:




 Payments shall be a2pl ied in the fo llowing order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) A Y_ AA assessment,
 (5) fine principal , (6) fine interest, (7) community restitution, (8) JVT A assessment, (9) penalt ies, and ( I 0) costs, mcludmg cost of
 prosecuti on and court costs.
